Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 1 of 13 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
TEXARKANA DIVISION

MILTON HENDERSON-STUCKEY and PLAINTIFFS
MORRIS CRANFORD, Each Individually and
on Behalf of All Others Similarly Situated

vs. No. 4:20-cv-4019-SOH

ASSOCIATED MANAGEMENT, LTD., DEFENDANTS
and JAMES T. KINCANNON

ORIGINAL COMPLAINT—COLLECTIVE ACTION

COME NOW Plaintiffs Milton Henderson-Stuckey and Morris Cranford
(collectively “Plaintiffs”), each individually and on behalf of all others similarly
situated, by and through their attorneys Courtney Lowery and Josh Sanford of
the Sanford Law Firm, PLLC, and for their Original Complaint—Collective Action
against Associated Management, Ltd., and James T. Kincannon (collectively
“Defendant” or “Defendants”), they do hereby state and allege as follows:

I. JURISDICTION AND VENUE

I Plaintiffs, each individually and on behalf of all others similarly
situated, bring this action under the Fair Labor Standards Act, 29 U.S.C. § 201,
et seq. (“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-
201, ef seq. (“AMWA\"), for declaratory judgment, monetary damages, liquidated
damages, prejudgment interest, and costs, including reasonable attorneys’ fees

as a result of Defendant's failure to pay Plaintiffs and all others similarly situated

Page 1 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 2 of 13 PagelD #: 3

a proper overtime compensation for all hours that Plaintiffs and all others
similarly situated worked.

2. The United States District Court for the Western District of
Arkansas has subject matter jurisdiction over this suit under the provisions of 28
U.S.C. § 1331 because this suit raises federal questions under the FLSA.

3. Plaintiffs’ claims under the AMWA form part of the same case or
controversy and arise out of the same facts as the FLSA claims alleged in this
Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs’
AMWA claims pursuant to 28 U.S.C. § 1367(a).

4. Defendant conducts business within the State of Arkansas,
operating and managing apartment complexes throughout the state.

5. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)
and (c)(2), because the State of Arkansas has personal jurisdiction over
Defendant, and Defendant therefore “resides” in Arkansas.

6. Plaintiffs were employed by Defendant at one of its apartment
complexes located in the Texarkana Division of the Western District of Arkansas.

7. The acts alleged in this Complaint had their principal effect within
the Texarkana Division of the Western District of Arkansas, and venue is proper
in this Court pursuant to 28 U.S.C. § 1391.

Il. THE PARTIES

8. Plaintiff Milton Henderson-Stuckey (“Henderson-Stuckey’) is a

citizen of the United States and a resident and domiciliary of the State of

Arkansas.

Page 2 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document2 _ Filed 03/10/20 Page 3 of 13 PagelD #: 4

9. Plaintiff Morris Cranford (“Cranford”) is a citizen of the United
States and a resident and domiciliary of the State of Arkansas.

10. Separate Defendant Associated Management, Ltd. (“Associated
Management”) is a domestic limited partnership.

11. Associated Management's registered agent for service is James T.
Kincannon at 3501 Bay Oaks Drive, North Little Rock, Arkansas 72118.

12. Separate Defendant James T. Kincannon (“Kincannon”) is an
individual and a resident of Arkansas.

Ul. FACTUAL ALLEGATIONS

13. Plaintiffs repeat and re-allege all previous paragraphs of this
Complaint as though fully incorporated in this section.

14. Kincannon is the owner, principal, officer and/or director of
Associated Management.

15. Kincannon manages and controls the day-to-day operations of
Associated Management, including but not limited to the decision to not pay
Plaintiff a sufficient premium for hours worked in excess of forty (40) per week.

16. During each of the three years preceding the filing of this
Complaint, Defendant employed at least two individuals who were engaged in
interstate commerce or in the production of goods for interstate commerce, or
had employees handling, selling, or otherwise working on goods or materials that
had been moved in or produced for commerce by any person, such as tools and

equipment used for indoor and outdoor maintenance.

Page 3 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 4 of 13 PagelD #: 5

17. Defendant's annual gross volume of sales made or business done
was not less than $500,000.00 (exclusive of excise taxes at the retail level that
are separately stated) during each of the three calendar years preceding the
filing of this complaint.

18. At all times material herein, Defendant was an “employer” of
Plaintiffs and similarly situated employees within the meaning of the FLSA and
the AMWA.

19. Defendant owns and operates apartment complexes throughout
Arkansas.

20. At all times material herein, Plaintiffs and those similarly situated
have been entitled to the rights, protections and benefits provided under the
FLSA.

21. At all times material herein, Defendant misclassified Plaintiffs as
exempt from the overtime requirements of the FLSA and paid them a salary.

22. Defendant employed Henderson-Stuckey as a salaried employee
from November 2015 until June of 2017.

23. Defendant employed Cranford as a salaried employee from
November of 2010 until December of 2017.

24. At all relevant times herein, Defendant directly hired Plaintiffs and
similarly situated employees to work at its apartment complexes, paid them
wages and benefits, controlled their work schedules, duties, protocols,
applications, assignments and employment conditions, and kept at least some

records regarding their employment.

Page 4 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 5 of 13 PagelD #: 6

25. ‘Plaintiffs worked for Defendant as maintenance workers and
groundskeepers, and their duties included mowing lawns, picking up garbage
and preparing vacant apartments for new tenants.

26. Plaintiffs were classic “blue-collar workers.”

27. Plaintiffs did not have the authority to hire or fire any other
employees, nor were there recommendations to hire or fire given particular
weight.

28. Plaintiffs did not manage a customarily recognized department or
subdivision of the enterprise.

29. Plaintiffs did not direct the work of two or more other full-time
employees or their equivalent.

30. Plaintiffs regularly worked in excess of forty (40) hours a week
while working for Defendant.

31. Plaintiffs did not exercise independent judgment as to matters of
significance.

32. Plaintiffs were not paid for hours worked over forty (40) per week.

33. In addition to their regular pay, Plaintiffs and similarly situated
employees received a twenty percent (20%) monthly rent credit.

34. This rent credit was a form of compensation to Plaintiffs and
similarly situated employees.

35. | During weeks in which Plaintiffs and similarly situated employees

worked over forty (40) hours, Defendant paid an improper overtime rate because

Page 5 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 6 of 13 PagelD #: 7

Defendant failed to include the value of the rent credit that Defendant provided to
Plaintiffs and similarly situated employees when calculating their overtime rate.

36. Section 778.208 of Title 29 of the Code of Federal Regulations
requires that all forms of compensation, such as rent credit, “must be totaled in
with other earnings to determine the regular rate on which overtime pay must be
based.”

37. Therefore, Defendant violated the FLSA by not including all forms
of compensation, such as the rent credit, in the regular rate when calculating
Plaintiffs’ and similarly situated employees’ overtime pay.

38. | Upon information and belief, Defendant’s rent credit policy was the
same at all of its locations.

39. At all relevant times herein, Defendant has deprived Plaintiffs and
similarly situated employees of proper overtime compensation for all of the hours
worked over forty (40) per week.

40. Defendant knew or showed reckless disregard for whether its
actions violated the FLSA.

IV. REPRESENTATIVE ACTION ALLEGATIONS

41. Plaintiffs repeat and re-allege all previous paragraphs of this
Complaint as though fully incorporated in this section.

42. Plaintiffs bring their FLSA claim on behalf of all other non-exempt
employees who received a rent credit and were employed by Defendant at any
time within the applicable statute of limitations period, and who are entitled to

payment of the following types of damages:

Page 6 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 7 of 13 PagelD #: 8

A. Payment of a lawful overtime premium for all hours worked for
Defendant in excess of forty (40) hours in a week;

B. Liquidated damages; and

C. Attorney's fees and costs

47. Plaintiffs propose the following collective under the FLSA:

All employees who received a rent credit and who worked
more than forty hours in any week within the past three years.

48. In conformity with the requirements of FLSA Section 16(b),
Plaintiffs have filed or will soon file a written Consent to Join this lawsuit.

49. The relevant time period dates back three years from the date on
which Plaintiffs’ Original Complaint—Collective Action was filed herein and
continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),
except as set forth herein below.

50. The proposed FLSA collective members are similarly situated in
that they share these traits:

A. They were classified or should have been classified as by
Defendant non-exempt from the overtime requirements of the FLSA;

B. They received a rent credit;

C. They worked over forty (40) hours in at least one week in which
they received a rent credit; and

D. They were subject to Defendant's common policy of improperly

calculating overtime pay for hours worked over forty (40) per week.

Page 7 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 8 of 13 PagelD #: 9

51. ‘Plaintiffs are unable to state the exact number of the class but
believe that there are approximately twenty-five (25) other employees who
received an improperly-calculated overtime rate due to rent credit.

52. Defendant can readily identify the members of the Section 16(b)
class which encompasses all employees who received a rent credit and worked
over forty hours in any week within the past three years.

53. The names and physical and mailing addresses of the FLSA
collective action plaintiffs are available from Defendant, and a Court-approved
Notice should be provided to the FLSA collective action plaintiffs via first class
mail and email to their last known physical and electronic mailing addresses as
soon as possible, together with other documents and information descriptive of
Plaintiffs’ FLSA claim.

V. FIRST CLAIM FOR RELIEF
(Individual Claims for Violation of the FLSA)

54. _—‘~ Plaintiffs repeat and re-allege all the preceding paragraphs of this
Complaint as if fully set forth in this section.

55. Plaintiffs assert this claim for damages and declaratory relief
pursuant to the FLSA, 29 U.S.C. § 201, et seq.

56. 29 U.S.C. § 207 requires employers to pay employees one and
one-half (1.5) times the employee's regular rate for all hours that the employee
works in excess of forty (40) per week.

57. Defendant misclassified Plaintiffs as exempt from the overtime
requirements of the FLSA.

Page 8 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.

U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 Filed 03/10/20 Page 9 of 13 PagelD #: 10

58. Defendant violated 29 U.S.C. § 207 by not paying Plaintiffs a
proper overtime rate for all hours worked in excess of forty (40) per week.

59. Defendant violated Section 778.208 of Title 29 of the Code of
Federal Regulations by not including all forms of compensation, including rent
credit, for Plaintiffs in their regular rate when calculating their overtime pay.

60. Defendant’s conduct and practice, as described above, has been
and is willful, intentional, unreasonable, arbitrary and in bad faith.

61. By reason of the unlawful acts alleged in this Complaint, Defendant
is liable to Plaintiffs for, and Plaintiffs seek, unpaid overtime wages, liquidated
damages, and costs, including reasonable attorney's fees as provided by the
FLSA.

62. Alternatively, should the Court find that Defendant acted in good
faith in failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to
an award of prejudgment interest at the applicable legal rate.

Vi. SECOND CLAIM FOR RELIEF
(Collective Action Claim for Violation of the FLSA)

63. Plaintiffs repeat and re-allege all the preceding paragraphs of this
Complaint as if fully set forth in this section.

64. Plaintiffs bring this collective action on behalf of themselves and all
other employees who were employed by Defendant and received a rent credit, to
recover monetary damages owed by Defendant to Plaintiffs and members of the
putative collective for overtime compensation for all the hours they worked in
excess of forty (40) each week.

Page 9 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.

U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 10 of 13 PagelD #: 11

65. 29 U.S.C. § 207 requires employers to pay employees one and
one-half (1.5) times the employee’s regular rate for all hours that the employee
works in excess of forty (40) per week.

66. Defendant violated Section 778.208 of Title 29 of the Code of
Federal Regulations by not including all forms of compensation, such as rent
credit, given to Plaintiffs and those similarly situated in their regular rate when
calculating their overtime pay.

67. Upon information and belief, Plaintiffs and all or almost all
employees who received rent credit regularly worked more than forty (40) hours
in a week.

68. Upon information and belief, Defendant failed to pay these workers
at the proper overtime rate.

69. Defendant's conduct and practice, as described above, has been
and is willful, intentional, unreasonable, arbitrary and in bad faith.

70. By reason of the unlawful acts alleged in this Complaint, Defendant
is liable to Plaintiffs and all those similarly situated for, and Plaintiffs and all those
similarly situated seek, unpaid overtime wages, liquidated damages, and costs,
including reasonable attorney's fees as provided by the FLSA.

71. ~~ Alternatively, should the Court find that Defendant acted in good
faith in failing to pay Plaintiffs and all those similarly situated as provided for by
the FLSA, Plaintiffs and all those similarly situated are entitled to an award of

prejudgment interest at the applicable legal rate.

Page 10 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 _ Filed 03/10/20 Page 11 of 13 PagelD #: 12

Vil. THIRD CAUSE OF ACTION
(Individual Claims for Violation of the AMWA)

72. Plaintiffs repeat and re-allege all previous paragraphs of this
Complaint as though fully incorporated in this section.

73. Plaintiffs assert these claims for damages and declaratory relief
pursuant to the AMWA, Ark. Code Ann. § 11-4-201, et seq.

74. At all times relevant to this Complaint, Defendant was Plaintiffs’
“employer” within the meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

75. Arkansas Code Annotated §§ 11-4-210 and 211 require employers
to pay all employees a minimum wage for all hours worked up to forty in one
week and to pay one and one-half times regular wages for all hours worked over
forty hours in a week, unless an employee meets the exemption requirements of
29 U.S.C. § 213 and accompanying Department of Labor regulations.

76. At all times relevant to this Complaint, Defendant failed to pay
Plaintiffs a proper overtime premium as required under the AMWA.

77. Despite the entitlement of Plaintiffs to overtime payments under the
AMWA, Defendant failed to pay Plaintiffs an overtime rate of one and one-half
times their regular rate of pay for all hours worked over forty (40) in each week.

78. Defendant's failure to pay proper overtime wages was willful.

79. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiffs for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

Page 11 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2 Filed 03/10/20 Page 12 of 13 PagelD #: 13

Vill. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiffs Milton Henderson-Stuckey
and Morris Cranford, each individually on behalf of all others similarly situated,
respectfully prays as follows:

A. That Defendant be summoned to appear and answer this
Complaint;

B. A declaratory judgment that Defendant’s practices alleged herein
violate the FLSA and the AMWA;

C. Judgment for damages for all unpaid overtime wage compensation
owed under the FLSA and the AMWA;

D. Judgment for liquidated damages under the FLSA and the AMWA;

E. For a reasonable attorney’s fee, costs, and pre-judgment interest;
and

F, Such other relief as this Court may deem just and proper.

Page 12 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
Case 4:20-cv-04019-SOH Document 2

Filed 03/10/20 Page 13 of 13 PagelID #: 14

Respectfully submitted,

MILTON HENDERSON-STUCKEY

and MORRIS CRANFORD, Each
Individually and on Behalf of All Others
Similarly Situated, PLAINTIFFS

SANFORD LAW FIRM, PLLC
ONE FINANCIAL CENTER

650 SOUTH SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211
TELEPHONE: (501) 221-0088
FACSIMILE: (888) 787-2040

   

 

 

Courtney Lowery \

Ark. Bar No. 2019236

courtney@sanfordlawfirm.com
VE

Josh Sanford

Ark. Bar No. 2001037
josh@sanfordlawfirm.com

Page 13 of 13
Milton Henderson-Stuckey, et al. v. Associated Management, Ltd., et al.
U.S.D.C. (W.D. Ark.) Case No. 4:20-cv-4019-SOH
Original Complaint—Collective Action
